NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN EDWARD HARRISS,                           No.    17-72233

                Petitioner-Appellant,           Tax Ct. Nos.12528-14, 25358-14

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Brian Edward Harriss appeals pro se from the Tax Court’s decision

upholding the Commissioner of Internal Revenue’s determination of deficiency for

tax years 2010 and 2011. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We

review de novo the Tax Court’s conclusions of law and for clear error its factual



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings. Meruelo v. Comm’r, 691 F.3d 1108, 1114 (9th Cir. 2012). We affirm.

      The Tax Court properly upheld the Commissioner’s deficiency

determinations for tax years 2010 and 2011 because the record showed that Harriss

had earned taxable income, and the legal basis for Harriss’s argument to the

contrary was frivolous. See 26 U.S.C § 61(a)(1) (explaining that “gross income”

includes “compensation for services”); United States v. Romero, 640 F.2d 1014,

1016 (9th Cir. 1981) (compensation for labor or services, paid in the form of wages

or salary, has been universally held by the courts to be income, and subject to

income tax).

      The Tax Court did not err by imposing penalties against Harriss for filing an

untimely tax return for 2011 and for inaccurately reporting his income for tax years

2010 and 2011. See 26 U.S.C. § 6651(a)(1) (addition appropriate when taxpayer

fails to file timely taxes unless such failure was due to reasonable cause and not

due to willful neglect); id. § 6662(a) (imposing penalty for negligence or disregard

of rules or regulations).

      AFFIRMED.




                                          2